Justice PLEICONES.
I concur in result. I agree with the majority that this case must be remanded to the Commission to clarify its holding regarding whether Petitioner’s brain injury qualifies for lifetime benefits under S.C.Code Ann. § 42-9-10(0 (Supp.2011). However, I write separately because I would not reach the question what constitutes severe brain damage for purposes of *646§ 42-9-10. Rather, I would wait until a case is before us for review of a Commission decision addressing it. I would then defer to the agency interpretation of the statute, if reasonable. See CFRE, LLC v. Greenville County Assessor, 395 S.C. 67, 77, 716 S.E.2d 877, 882 (2011) (“The construction of a statute by the agency charged with its administration will be accorded the most respectful consideration and will not be overruled absent compelling reasons.”).
I also note that the language of other states’ statutes cannot guide our interpretation of different language adopted by the General Assembly. Even to the extent we give great weight to North Carolina courts’ interpretation of its workers’ compensation act, this is true only when the courts deal with identical statutory language. See Flemon v. Dickert-Keowee, Inc., 259 S.C. 99, 102, 190 S.E.2d 751, 752 (1972) (“At [the] time [the cited North Carolina case was decided] the pertinent provisions of the North Carolina Act were identical with the Code sections hereinabove quoted from our Act.”).
Thus, I concur in result.